Per Curiam.

Appeal dismissed for the want of jurisdiction. Schlosser v. Hemphill, 198 U. S. 173; Boom Company v. United States, 202 *585U. S. 613; California Consolidated Mining Company v. Manley, 203 U. S. 579. Certiorari denied. Chicago and Northwestern Railway Company v. Osborne, 146 U. S. 354; McLish v. Roff, 141 U. S. 661; Forsythe v. Hammond, 166 U. S. 506.
Mr. John L. Webster and Mr. Carl C. Wright for appellants. Mr. Lucius H. Beers, Mr. Howard Mansfield and Mr. R. S. Hall for appellee. .